Citation Nr: 0508276	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back condition (claimed as arthritis of the lower back), 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from December 1965 to 
September 1969.

This appeal arises from a May 2002 rating decision by the St. 
Petersburg, Florida   Regional Office (RO) of the Department 
of Veterans Affairs which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back condition.  

The merits of the claim of entitlement to service connection 
for a low back condition is addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  In an unappealed decision dated March 1978, the RO denied 
the veteran's claim of entitlement to service connection for 
a low back condition.  The veteran was notified of the 
decision by letter dated in March 1978, and an appeal was not 
perfected.

2.  Evidence received since the RO's March 1978 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, raises a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's March 1978 decision, which denied the veteran's 
claim for entitlement to service connection for a low back 
condition, became final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's March 1978 decision denying the veteran's claim; thus, 
the claim for service connection for a low back condition is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  This 
regulation as cited applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The appellant's request to reopen his claim of entitlement to 
service connection for a low back condition was submitted in 
the form of a December 2001 application and, therefore, the 
cited version of the regulation applies.

The most recent and final denial of this claim was the RO's 
decision dated March 1978.  The veteran was notified of that 
decision and his appeal rights by letter dated that same 
month.  He did not appeal.  Therefore, the March 1978 rating 
decision remains final, and the Board must determine if new 
and material evidence has been submitted since the RO's March 
1978 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The RO denied 
the veteran's claim for service connection for a low back 
condition because there was no evidence of an abnormality of 
the lumbosacral region found in a January 1978 examination.  

The evidence in the claims file since the March 1978 decision 
includes a December 2001 VA radiology report indicating 
degenerative changes of the lumbar spine, most evident at L5-
S1.  An October 2002 VA medical treatment report shows a 
diagnosis of degenerative disc disease L-5, S-1.  The Board 
finds that these diagnoses relate to an unestablished fact 
necessary to substantiate the claim, that this evidence is 
probative of the issue at hand, and raises at least a 
reasonable possibility of substantiating the claim.  
Therefore, the claim is reopened.

II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curium order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is conducting 
further evidentiary development into the now-reopened claim 
for entitlement to service connection for a low back 
condition, and a thorough discussion of the application of 
the VCAA in this case will be included in a subsequent 
decision.  



ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back condition is 
reopened.  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  

First, in a January 2004 substantive appeal, the veteran 
reported receiving treatment at the Gainesville, Florida VAMC 
since 2001.  The claims file only contains VAMC records from 
December 2001 through December 2002.  Therefore, additional 
outstanding records of VA medical treatment may be available.   
Records of such treatment are relevant to the veteran's claim 
and should be obtained.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).  The veteran also reported 
receiving private medical treatment for his lower back since 
1983.  These should be obtained as well, if possible.

Second, VA treatment records of December 2001 and September 
2002 suggest that the veteran's low back pain may be related 
to a fall during active service.  The veteran has not been 
afforded a VA examination to determine the etiology of his 
back condition since 1978.  At that time, no abnormalities 
were found and there is no evidence that the examiner had the 
opportunity to review the veteran's claims file.  Because the 
veteran's service medical records confirm that he sustained a 
back injury in March 1968, there is a current diagnosis of 
degenerative disc disease, and there is some evidence that 
the veteran's current disability may be related to his injury 
in service, the claim should be remanded for another VA 
examination.  38 C.F.R. § 3.159(c)(4) (2004).


Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
Gainesville, Florida, and request 
records of the veteran's treatment at 
that facility from December 2002 until 
the present.  

2.  The RO should ask the veteran to 
identify all outstanding private medical 
treatment records and complete 
authorization forms in order for the RO 
to obtain such records.  The RO should 
request all private treatment records 
for which the veteran completes 
authorization forms.  

3.  After obtaining as much private and 
VA medical evidence as is available, 
the RO should then make arrangements to 
have the veteran undergo a VA back 
examination in order to ascertain the 
etiology of his degenerative disc 
disease or any other current back 
disability.  The examiner should render 
an opinion for the record as to whether 
it is at least as likely as not (i.e. 
at least 50 percent probability or 
more) that any current back disability 
was incurred or aggravated in service.  
All indicated tests should be 
conducted.  The examiner should provide 
the rationale for the opinion.  The 
claims folder must be made available to 
the examiner for review.  Such review 
should be indicated in the examination 
report.

4.  After ensuring the examination 
report is complete and address all 
questions, the RO should then 
readjudicate the issue on appeal.  If 
the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


